 

Exhibit 10.3 

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

This EXECUTIVE EMPLOYMENT AGREEMENT (this "Agreement") is made and entered into
as of the 18th day of January, 2017 (the "Effective Date"), and is by and
between Andrew Perlman, an individual residing at the address listed in the
Company's files ("Executive"), and FORM Holdings Corp., a Delaware corporation
with principal offices located at 780 3rd Avenue, 12th Floor, New York, NY 10017
(the "Company").

 

WITNESSETH

 

WHEREAS, the Executive desires to continue to be employed by the Company as its
Chief Executive Officer ("CEO") under the terms set forth herein and the Company
wishes to continue to employ Executive in such capacity;

 

NOW, THEREFORE, in consideration of the foregoing recitals and the respective
covenants and agreements of the parties contained in this document, the Company
and Executive hereby agree as follows:

 

1. Employment and Duties.

 

(a) Subject to the terms of this Agreement, the Company agrees to continue to
employ, and Executive agrees to continue to serve, as its CEO. The duties and
responsibilities of Executive shall include the duties and responsibilities
normally associated with such positions and such other executive officer duties
and responsibilities consistent with such positions as the Company's Board of
Directors (the "Board") may from time to time reasonably assign in good faith to
Executive. At all times during the Employment Period (as defined below), the
Executive shall report directly to the Board.

 

(b) Executive shall continue to serve as a member of the Board until the term of
the Executive's directorship expires and the Executive is not reelected or his
earlier resignation or removal from the Board. As long as the Executive remains
the CEO of the Company, the Nominating and Governance Committee will recommend
the Executive for reelection to the Board. At the unanimous (with the Executive
abstaining) request of the Board, upon termination of his employment by the
Company for Cause (as defined below) or by the Executive without Good Reason (as
defined below), the Executive shall resign as a member of the Board and any
committees thereof and, in the absence of any other written resignation
proffered to the Board, this Agreement shall constitute such a written
resignation, effective upon the termination of employment by the Company for
Cause or by the Executive without Good Reason. Executive shall devote
substantially all of his working time and efforts during the Company's normal
business hours to the business and affairs of the Company and its subsidiaries
and to the diligent and faithful performance of the duties and responsibilities
duly assigned to him pursuant to this Agreement. Notwithstanding the foregoing,
nothing herein shall preclude Executive from (i) performing services for such
other companies as the Company may designate or permit (which permission shall
not be unreasonably withheld), (ii) serving, with the prior written consent of
the Board, which consent shall not be unreasonably withheld, as an officer or
member of the boards of directors or advisory boards (or their equivalents in
the case of a non-corporate entity) of noncompeting businesses or charitable,
educational or civic organizations, (iii) engaging in charitable activities and
community affairs, and (iv) managing Executive's personal investments and
affairs; provided, however, that the activities set out in clauses (i), (ii),
(iii) and (iv) shall be limited by Executive so as not to materially interfere,
individually or in the aggregate, with the performance of Executive's duties and
responsibilities hereunder.

 



 

 

 

2. Term. The Company hereby agrees to employ Executive, and Executive hereby
accepts employment with the Company, upon the terms set forth in this Agreement,
for the period commencing on the Effective Date and ending on the three year
anniversary of the Effective Date, unless sooner terminated in accordance with
the provisions of Section 9 below (such period is the "Employment Period"). The
parties agree to commence negotiations to enter into a new employment agreement
at least twelve (12) months prior to the expiration of the Employment Period and
to conclude those negotiations no later than the date that is six (6) months
prior to the expiration of the Employment Period (the "6 Month Date"). If the
negotiations are not concluded and a new agreement executed by the 6 Month Date,
the Employment Period shall be extended two (2) months for every whole or
partial month that the negotiations extend past the 6 Month Date; provided,
however, that the Employment Period shall not be extended for more than one (1)
year.

 

3. Place of Employment. Executive's services shall be performed at the Company's
offices located at 780 3rd Avenue, 12th Floor, New York 10017 and any other
locus where the Company and Executive mutually agree is an acceptable location
from which Executive's services may be performed. The parties acknowledge that
any location in the Borough of Manhattan, City of New York, is an acceptable
location. The parties further acknowledge, however, that Executive may be
required to travel in connection with the performance of his duties hereunder.

 

4. Compensation.

 

(a) Base Salary. For all services to be rendered by Executive pursuant to this
Agreement, the Company agrees to pay Executive during the Employment Period an
annual base salary, less applicable taxes, including income tax, FICA and FUTA,
and other appropriate deductions (the "Base Salary") at an annual rate of
$450,000. During the Employment Period, the Board has the discretion to raise
the Base Salary from time-to-time and shall reevaluate the Executive's Base
Salary on at least an annual basis. The Base Salary shall be paid in periodic
installments in accordance with the Company's regular payroll practices.

 

5. Bonuses and Incentive Compensation.

 

(a) During the Employment Period, the Executive will be eligible to participate
in any annual bonus and other incentive compensation program that the Company
may adopt from time to time for its executive officers. If the Executive has
earned any bonus or non-equity based incentive compensation (collectively,
"Incentive Compensation") which remains unpaid upon termination of Employment
for any reason whether by Executive or Company other than for Cause then
Executive shall be entitled to receive such Incentive Compensation at the time
the Company distributes such Incentive Compensation to other executive officers
of the Company. Such amount shall be prorated for the year of termination equal
to the amount of Incentive Compensation earned multiplied by a fraction the
numerator of which the number of days that Executive worked for the Company
prior to the date of termination and the denominator of which is 365.

 

To the extent that the Company is required pursuant to Section 954 of the
Dodd-Frank Wall Street Reform and Consumer Protection Act to develop and
implement a policy (the "Policy'') providing for the recovery from the Executive
of any payment of incentive based compensation (whether in cash or in equity)
paid to the Executive that was based upon erroneous data contained in an
accounting statement, this Agreement shall be deemed amended and the Policy
incorporated herein by reference as of the date that the Company takes all
necessary corporate action to adopt the Policy, without requiring any further
action of the Company or the Executive, provided that any such Policy shall only
be binding on the Executive if the same Policy applies to the Company's other
executive officers.

 



 

 

 

(b) Notwithstanding anything to the contrary in any applicable equity award
agreement, upon termination of employment for any reason other than for Cause,
the vesting of such number of stock options, RSUs and other stock-based awards
outstanding and held by the Executive as of the date of termination of
Executive's employment that would have vested in the one year period immediately
following the termination of employment of Executive ("Post- Termination
Period") will vest during the Post-Termination Period provided that in the sole
discretion of the Board, during the Post-Termination Period, the Executive makes
himself reasonably available and cooperates with reasonable requests from the
Company concerning any business or legal matters (including, without limitation,
response to a subpoena or testimony in any litigation matters) involving facts
or events relating to the Company that may be within the Executive's knowledge.
The Company will in good faith consider Executive's obligations for other
persons and/or employers, and will take its best efforts to accommodate such
obligations in connection with any such cooperation request. Upon submission of
invoices, the Company will reimburse the Executive for reasonable expenses
(including, but not limited to, legal fees and travel) incurred in carrying out
the provisions of this paragraph. The Executive will provide the Company with
reasonable advance written notice prior to incurring any expenses in excess of
$2500. Without limiting the foregoing, if Executive is not receiving Severance
Benefit during the Post-Termination Period, then the Company will pay the
Executive additional compensation, in such amount and form as the parties
reasonably agree, in connection with any cooperation request by the Company of
the Executive which is reasonably expected to exceed five hours in the aggregate
(including for this purposes time spent in connection with any prior cooperation
requests).

 

(c) In addition, subject to any permitted action by the Board upon a Change of
Control or other merger, sale, dissolution or liquidation of the Company under
the Company's applicable equity plan to terminate the stock options or other
stock-based awards, any stock option granted on or after the Effective Date,
which has vested, shall be exercisable for not less than one year from the date
of termination of Executive's employment (subject to the scheduled expiration of
any option) and if such option is an incentive stock option it shall
automatically convert and be deemed a non-qualified option as of the date that
is three months from termination of Executive's employment As used in this
Agreement, "Change of Control" shall have the meaning set forth in the Company's
2012 Employee) Director and Consultant Equity Incentive Plan.

 

6. Expenses. Executive shall be entitled to reimbursement for all reasonable and
appropriate travel) entertainment, and other expenses incurred by Executive
while employed (in accordance with the policies and procedures established by
the Company for its executive officers) in the performance of his duties and
responsibilities under this Agreement; provided that Executive properly accounts
for such expenses in accordance with Company policies and procedures. The
Company shall cause a credit card to be issued to Executive to be used by the
Executive solely to pay for travel and entertainment expenditures reasonably
necessary for the performance of his duties and Company and otherwise in
accordance with written policies and procedures approved by the Board, but use
of such credit card is not a condition for reimbursement. The Executive shall be
responsible for any unreasonable or inappropriate expenses incurred in violation
of Company policies and procedures.

 



 

 

 

7. Other Benefits. During the Employment Period, the Executive shall be eligible
to participate in all incentive, savings, retirement (401(k)), and welfare
benefit plans, health, medical, dental, vision, lite (including accidental death
and dismemberment) and disability insurance plans (collectively, to the extent
they exist, "Benefit Plans"), in substantially the same manner and at
substantially the same levels as the Company makes such opportunities available
to the Company's executive officers, provided however, that the Company may not
reduce the benefits provided to the Executive under these Benefits Plans without
the Executive's written consent.

 

8. Vacation. During the Employment Period, the Executive shall be entitled to
twenty (20) days of paid time off ("PTO") per year. PTO shall be taken at such
times as are mutually convenient to the Executive and the Company. The Executive
may carry up to ten (10) days of unused PTO forward from one calendar year to
the next. All other unused PTO will be forfeited at the end of the calendar
year. The Company shall not pay executive for any unused PTO upon termination of
employment except as required by applicable law or provided under Company
policy.

 

9. Termination of Employment.

 

(a) General. The Employment Period and the Executive's employment hereunder
shall terminate upon the earliest to occur of: (i) Executive's death, (ii) a
termination by reason of Executive's Disability, (iii) a termination by the
Company with or without Cause, (iv) a termination by Executive with or without
Good Reason, or (v) the last day of the Employment Period. Notwithstanding
anything herein to the contrary, the payment (or commencement of a series of
payments) hereunder of any nonqualified deferred compensation (within the
meaning of Section 409A of the Internal Revenue Code, (the "Code")) upon a
termination of employment shall be delayed until such time as Executive has also
undergone a "separation from service" as defined in Treas. Reg. 1.409A-l(h), at
which time such nonqualified deferred compensation (calculated as of the date of
Executive's termination of employment hereunder) shall be paid (or commence to
be paid) to Executive on the schedule set forth in this Section 9 as if
Executive had undergone such termination of employment (under the same
circumstances) on the date of Executive's ultimate "separation from service."

 

(b) Death. If Executive dies during the Employment Period, this Agreement and
the Executive's employment with the Company shall automatically terminate and
the Company shall have no further obligations to the Executive or his heirs,
administrators or executors with respect to compensation and benefits accruing
thereafter, except for the obligation to pay to the Executive's heirs,
administrators or executors (i) any earned but unpaid Base Salary up to and
through the date of termination (within fourteen (14) days following
termination), (ii) any earned but unpaid Incentive Compensation under the terms
set forth in Section 5(a); (iii) any and all reasonable expenses paid or
incurred by the Executive in connection with and related to the performance of
his duties and responsibilities for the Company up to and through the date of
termination, and (iv) any benefits provided under the Company's employee benefit
plans pursuant to, and in accordance with, the terms of such plans through the
date of termination (including, without limitation, any death benefit or
disability benefit plans or programs) (collectively, the "Accrued Obligations").
The Company shall deduct, from all payments made hereunder, all applicable
taxes, including income tax, FICA and FUTA, and other appropriate deductions.

 



 

 

 

(c) Disability. In the event that during the Employment Period the Company
determines that the Executive is unable to perform his essential duties and
responsibilities hereunder to the full extent required by the Company by reason
of a Disability (as defined below), this Agreement and the Executive's
employment with the Company shall terminate immediately upon notice to the
Executive, and the Company shall have no further obligations or liability to the
Executive or his heirs, administrators or executors with respect to compensation
and benefits accruing thereafter, except for the obligation to pay the Accrued
Obligations. The Company shall deduct, from all payments made hereunder, all
applicable taxes, including income tax, FICA and FUTA, and other appropriate
deductions. For purposes of this Agreement, "Disability" shall mean a physical
or mental disability that prevents the performance by the Executive, with or
without reasonable accommodation, of his essential duties and responsibilities
hereunder for ninety (90) consecutive days, or an aggregate of one hundred and
eighty (180) days during any twelve consecutive months, as determined consistent
with applicable law, provided that the determination of Executive's physical or
mental health and the date of the Disability shall be determined by a medical
expert who will examine the Executive as appointed by mutual agreement between
the Company and the Executive, which agreement shall not be unreasonably
withheld or delayed by either party. Executive hereby consents to such
examination and consultation regarding Executive's health and ability to perform
as aforesaid.

 

(d) By the Company for Cause.

 

(1) At any time during the Employment Period, the Company may terminate this
Agreement and the Executive's employment hereunder for Cause. Such termination
shall be effective immediately upon notice to the Executive. "Cause" as used in
this Agreement (and with respect to any other arrangement (including, without
limitation, any option, RSU or other equity-based arrangement) with the Company
or its affiliates) shall mean: (a) through no fault of the Board, the willful
and continued failure of the Executive to perform substantially his duties and
responsibilities for the Company (other than any such failure resulting from
Executive's death or Disability) after a written demand by the Board for
substantial performance is delivered to the Executive by the Company, which
specifically identifies the manner in which the Board believes that the
Executive has not substantially performed his duties and responsibilities, which
willful and continued failure is not cured by the Executive within thirty (30)
days of his receipt of such written demand; (b) the conviction of, or plea of
guilty or nolo contendere to a felony, (c) intentional breach of Section 10 of
this Agreement, (d) an intentional breach of the Non-Disclosure and Non-
Solicitation Agreement then in effect (the "NDA") which results or could
reasonably be expected to result in harm to the Company or (e) a unanimous good
faith finding by the Board (with the Executive abstaining) that Executive ·has
engaged in (i)(A) fraud, (B) dishonesty, or (C) gross negligence, in each case
related to the Company or (ii) criminal misconduct which results or could
reasonably be expected to result in harm to the Company, which, if curable, has
not been cured by Executive within thirty (30) days after his receipt of a
written notice from the Board stating with reasonable specificity the basis of
such finding.

 

(2) Upon termination of this Agreement for Cause, the Company shall have no
further obligations or liability to the Executive or his heirs, administrators
or executors with respect to compensation and benefits thereafter, except for
the obligation to pay the Executive the Accrued Obligations. The Company shall
deduct, from all payments made hereunder, all applicable taxes, including income
tax, FICA and FUTA, and other appropriate deductions.

 

(3) It is expressly acknowledged and agreed that the decision as to whether
"Cause" exists for termination of the employment relationship by the Company is
delegated to the Board for determination.

 



 

 

 

(e) By the Executive for Good Reason.

 

(1) At any time during the Employment Period, subject to the conditions set
forth in Section 9(e)(2) below, the Executive may terminate this Agreement and
the Executive's employment with the Company for Good Reason. "Good Reason" as
used in this Agreement shall mean the occurrence of any of the following events:
(a) the assignment, without the Executive's prior written consent, to the
Executive of duties that result in a material diminution of the duties,
authorities or responsibilities of the Executive; provided, however, the failure
of the Executive to be reelected to the Board shall not be deemed to be a
diminution of duties; (b) the change, without the Executive's prior written
consent, to the Executive's position or the Executive's title that is
subordinate to the title of CEO; (c) a reduction in Executive's Base Salary; (d)
the Company's requirement that Executive regularly report to work in a location
that is more than 50 miles from the Company's current New York office as of the
date of this Agreement, without the Executive's prior written consent; (e) a
change in Executive's reporting relationship other than to the Board, provided
however, that Good Reason does not include a change in the reporting
relationship whereby Executive will report to the board of directors of an
acquiring company after a Change of Control; (f) a material breach by the
Company of this Agreement or RSU or options grants; or (g) the failure of the
Company to provide compensation, including Base Salary, Incentive Compensation
(if any) and benefits to Executive as required herein when due.

 

(2) The Executive shall not be entitled to terminate this Agreement for Good
Reason unless and until he shall have delivered written notice to the Company of
his intention to terminate this Agreement and his employment with the Company
for Good Reason, which notice specifies in reasonable detail the circumstances
claimed to provide the basis for such termination for Good Reason, and the
Company shall not have eliminated the circumstances constituting Good Reason
within thirty (30) days of its receipt from the Executive of such written
notice. The Company shall retain the discretion to terminate the Employment
Period at any time during the Good Reason notice period provided for in this
Section 9(e)(2).

 

(3) In the event that the Executive terminates this Agreement and his employment
with the Company for Good Reason, the Company shall pay or provide to the
Executive (or, following his death, to the Executive's heirs, administrators or
executors):

 

(A) The Accrued Obligations through the date the Employment Period is
terminated.

 

(B) An amount of Base Salary (at the rate of Base Salary in effect immediately
prior to the Executive's termination hereunder) equal to one (1) times the
Executive's Base Salary. Except as otherwise provided in this Agreement, the
Company shall pay to Executive the amounts provided in this Section 9(e)(3)(B)
(the "Severance Benefit") in substantially equal installments commencing on the
Company's next regular payroll date following the date the Release (referenced
in Section 9(i) below) becomes irrevocable and enforceable, provided, however,
that if the ninety (90) day period referenced in Section 9(i) below begins in
one calendar year and ends in the following calendar year, the Company shall pay
to Executive the amounts provided in this Section 9(e)(3)(B) in substantially
equal installments commencing on the Company's first eligible regular payroll
date occurring in the following calendar year. The Company shall deduct, from
all payments made hereunder, all applicable taxes, including income tax, FICA
and FUTA, and other appropriate deductions.

 



 

 

 

(C) Subject to Section 9(i) below, COBRA continuation coverage paid in full by
the Company, so long as Executive has not become actually covered by the medical
plan of a subsequent employer during any such month and is otherwise entitled to
COBRA continuation coverage, with such payments for up to a maximum of twelve
(12) months following the date of termination. After such period, Executive is
responsible for paying the full cost for any additional COBRA continuation
coverage to which Executive is then entitled. If the Company's payment of the
COBRA premiums on the Executive's behalf would violate the nondiscrimination
rules or cause the reimbursement of claims to be taxable under the Patient
Protection and Affordable Care Act of 2010, together with the Health Care and
Education Reconciliation Act of 2010 (collectively, the "Act" or Section 105(h)
of the Code, the Company paid premiums shall be treated as taxable payments and
be subject to imputed income tax treatment to the extent necessary to eliminate
any discriminatory treatment or taxation under the Act or Section 105(h) of the
Code.

 

(f) By Executive without Good Reason. At any time during the Employment Period,
the Executive shall be entitled to terminate this Agreement and the Executive's
employment with the Company without Good Reason by providing prior written
notice to the Company of at least ninety (90) calendar days, provided however
that the Company shall maintain the discretion to terminate the Employment
Period at any time during the notice period set forth in this Section 9(t). Upon
termination by the Executive of this Agreement and the Executive's employment
with the Company without Good Reason, the Company shall have no further
obligations or liability to the Executive or his heirs, administrators or
executors with respect to compensation and benefits thereafter, except for the
obligation to pay the Executive the Accrued Obligations. The Company shall
deduct, from all payments made hereunder, all applicable taxes, including income
tax, FICA and FUTA, and other appropriate deductions.

 

(g) By the Company without Cause. At any time during the Employment Period, the
Company shall be entitled to terminate this Agreement and the Executive's
employment with the Company without Cause upon written notice to the Executive
which shall set forth a date of termination. Upon termination by the Company of
this Agreement and the Executive's employment with the Company without Cause,
the Company shall pay or provide to the Executive (or, following his death, to
the Executive's heirs, administrators or executors) the amounts and benefits due
upon a resignation for Good Reason, as further described in Section 9(e)(3). The
Company shall deduct, from all payments made hereunder, all applicable taxes,
including income tax, FICA and FUTA, and other appropriate deductions.

 

(h) Upon Expiration of the Employment Period. If the Executive's employment
terminates upon the expiration of the Employment Period set forth in Section 1,
the Company shall have no further obligations or liability to the Executive or
his heirs, administrators or executors with respect to compensation and benefits
thereafter, except for the obligation to pay the Executive the Accrued
Obligations.

 

(i) Release of Claims. It is agreed that an express condition of the payment or
provision by the Company of any severance amount or post termination benefit
called for under Section 9(e)(3) and Section 9(g) of this Agreement (other than
the payment of any Accrued Obligations) shall be subject to the Company's
concurrent receipt of a general release of all claims against the Company and
its affiliates by Executive in the form reasonably acceptable to the Company and
Executive and such release must be effective and irrevocable prior to the
ninetieth (90th) day following the termination of the Executive's employment
(the "Release"). Any payments scheduled to be paid under Sections 9(e)(3) or
9(g) during such 90 day period pending the effectiveness of such Release, will
be accumulated and paid, subject to Section 9(j) below, on such 90th day or
earlier following the effectiveness of such Release as would not result in a
violation of Code Section 409A.

 



 

 

 



(j) Additional Section 409A Provisions. Notwithstanding any provision in this
Agreement to the contrary:

 

(1) Any payment otherwise required to be made hereunder to Executive at any date
as a result of the termination of Executive's employment that constitutes
nonqualified deferred compensation subject to Section 409A of the Code shall be
delayed for such period of time as may be necessary to meet the requirements of
Section 409A(a) (2)(B)(i) of the Code (the "Delay Period"). On the first
business day following the expiration of the Delay Period, Executive shall be
paid, in a single cash lump sum, an amount equal to the aggregate amount of all
payments delayed pursuant to the preceding sentence, and any remaining payments
not so delayed shall continue to be paid pursuant to the payment schedule set
forth herein.

 

(2) Each payment in a series of payments hereunder shall be deemed to be a
separate payment for purposes of Section 409A of the Code.

 

(3) To the extent that any right to reimbursement of expenses or payment of any
benefit in-kind under this Agreement constitutes nonqualified deferred
compensation (within the meaning of Section 409A of the Code), (i) any such
expense reimbursement shall be made by the Company no later than the last day of
the taxable year following the taxable year in which such expense was incurred
by Executive, (ii) the right to reimbursement or in-kind benefits shall not be
subject to liquidation or exchange for another benefit, and (iii) the amount of
expenses eligible for reimbursement or in-kind benefits provided during any
taxable year shall not affect the expenses eligible for reimbursement or in-kind
benefits to be provided in any other taxable year; provided , that the foregoing
clause shall not be violated with regard to expenses reimbursed under any
arrangement covered by Section 105(b) of the Code solely because such expenses
are subject to a limit related to the period the arrangement is in effect.

 

10. Covenant Not to Compete.

 

(a) The Executive recognizes that the services to be performed by him hereunder
are special, unique and extraordinary. The parties confirm that it is reasonably
necessary for the protection of the Company that the Executive agree, and
accordingly, the Executive does hereby agree, that, he shall not, directly or
indirectly, at any time during the "Restricted Period" within the "Restricted
Area" engage in any "Restricted Business Activity" (as those terms are defined
in Sections 10(b), (c) and (d) below). In the event of any inconsistencies
between the terms of this Agreement and the NDA, this Agreement shall control.

 

(b) The term "Restricted Business Activity" as used in this Section 10, means
that the Executive shall not, directly or indirectly:

 



 

 

  



(l) provide services, either on his own behalf or as an officer, director,
partner, consultant, associate, employee, owner, agent, independent contractor,
or coventurer of any third party that sells products or services that are
directly competitive with the products or services sold by the Company during
the Employment Period; or

 

(2) solicit any material commercial relationships of the Company, other than in
the furtherance of the business of the Company during the Employment Period;

 

provided however, that Restricted Business Activity shall not be construed to
prevent and this Agreement shall not prevent the Executive from (i) owning,
directly or indirectly, in the aggregate, an amount not exceeding two percent
(2%) of the issued and outstanding voting securities of any class of any company
whose voting capital stock is traded or listed on a national securities exchange
or in the over-the-counter market; or (ii) soliciting any material commercial
relationships of the Company for the purpose of selling products or providing
services that are not the same or substantially similar to the products or
services sold by the Company during the Employment Period.

 

(c) The term "Restricted Period," as used in this Section l 0, shall mean during
the Employment Period and (i) in the case of termination by the Executive for
Good Reason or by the Company without Cause, so long as the Executive is paid
the Severance Benefit by the Company under Sections 9(e) or 9(g) or (ii) in the
case of termination by the Executive without Good Reason, by the Company for
Cause or upon expiration of the Agreement under Section 2, one (1) year after
the date the Executive is actually no longer employed by the Company.
Notwithstanding the foregoing, waiver of any Restricted Period by the Company
shall not waive the Executive's entitlement to the Severance Benefit.

 

(d) The term "Restricted Area" as used in this Section 10 shall mean worldwide.

 

(e) If any of the restrictions contained in this Section 10 shall be deemed to
be unenforceable by reason of the extent, duration or geographical scope
thereof: or otherwise, then the court making such determination shall have the
right to reduce such extent, duration, geographical scope, or other provisions
hereof: and in its reduced form this Section shall then be enforceable in the
manner contemplated hereby.

 

(f) The provisions of this Section 10 shall survive the termination of the
Executive's employment hereunder and until the end of the Restricted Period.

 

11.       Dispute Resolution.

 

(a) In the event of a breach or anticipated breach of the Agreement by either
Party the non-breaching Party shall inform the breaching Party by letter of the
suspected or anticipated breach. The breaching Party shall have ten (10) days to
cure said breach, if curable. In the event the breach has not been cured within
ten (10) days, if curable, then the non-breaching Party may pursue arbitration
as described below.

 



 

 

 

(b) Any dispute arising between the Parties under this Agreement, shall be
submitted exclusively to binding arbitration before the American Arbitration
Association ("AAA") for resolution. Such arbitration shall be conducted in New
York, New York, and the arbitrator will apply New York law, including federal
law as applied in New York courts. The arbitration shall be conducted in
accordance with AAA Employment Arbitration Rules as modified herein. The
arbitration shall be conducted by a single arbitrator and the award of the
arbitrator shall be final and binding on the parties, and judgment on the award
may be confirmed and entered in any state or federal court in the State and City
of New York. The arbitration shall be conducted on a strictly confidential
basis, and the Parties shall not disclose the existence of a claim, the nature
of a claim, any documents, exhibits, or information exchanged or presented in
connection with such a claim, or the result of any action (collectively,
"Arbitration Materials") to any third party, with the sole exception of their
respective legal counsel, who also shall be bound by these confidentiality
terms. Nothing herein shall prevent either Party from seeking or obtaining an
injunction in aid of arbitration.

 

(c) In the event of any court proceeding to challenge or enforce an arbitrator's
award, the parties hereby consent to the exclusive jurisdiction of the state and
federal courts in New York, New York and agree to venue in that jurisdiction.
Each Party hereby irrevocably waives personal service of process and consents to
process being served in any such suit, action or proceeding by delivering a copy
thereof to such Party in accordance with the notice provisions of Section 12
below. The Parties agree to take all steps necessary to protect the
confidentiality of all confidential information, including the Arbitration
Materials, in connection with any such proceeding, agree to file all
confidential information under seal, and agree to the entry of an appropriate
protective order.

 

12. Miscellaneous.

 

(a) The Executive acknowledges that the services to be rendered by him under the
provisions of this Agreement are of a special, unique and extraordinary
character and that it would be difficult or impossible to replace such services.
Furthermore, the parties acknowledge that monetary damages alone would not be an
adequate remedy for any breach by the Executive of this Agreement. Accordingly,
the Executive agrees that any breach or threatened breach by him of this
Agreement shall entitle the Company, in addition to all other legal remedies
available to it, to apply to any court of competent jurisdiction to seek to
enjoin such breach or threatened breach. The parties understand and intend that
each restriction agreed to by the Executive hereinabove shall be construed as
separable and divisible from every other restriction, that the unenforceability
of any restriction shall not limit the enforceability, in whole or in part, of
any other restriction, and that one or more or all of such restrictions may be
enforced in whole or in part as the circumstances warrant. In the event that any
restriction in this Agreement is more restrictive than permitted by law in the
jurisdiction in which the Company seeks enforcement thereof, such restriction
shall he limited to the extent permitted by law. The remedy of injunctive relief
herein set forth shall he in addition to, and not in lieu of, any other rights
or remedies that the Company may have at law or in equity.

 

(b) The Executive may not assign or delegate any of his rights or duties under
this Agreement without the express written consent of the Company. The Company
will require any successor (whether direct or indirect by purchase, merger,
consolidation or otherwise) to all or substantially all of the business and/or
assets of the Company to expressly assume and agree to perform this Agreement in
the same manner and to the same extent that the Company would be required to
perform it if no such succession had taken place. As used in this Agreement, the
"Company" shall mean the Company as hereinbefore defined and any successor to
its business and/or assets as aforesaid which executes and delivers the
agreement provided for in this subsection (b) or which otherwise becomes bound
by all of the terms and provisions of this Agreement by operation of law.

 



 

 

 

(c) This Agreement, together with the NOA and any indemnification agreement,
equity plan, stock option agreement, restricted stock unit agreement or other
stock agreement to which plaintiff is a party or otherwise subject to,
constitutes and embodies the full and complete understanding and agreement of
the parties with respect to the Executive's employment by the Company, and
supersedes all prior understandings and agreements, whether oral or written,
between the Executive and the Company, and shall not be amended, modified or
changed except by an instrument in writing executed by the party to be charged.
The invalidity or partial invalidity of one or more provisions of this Agreement
shall not invalidate any other provision of this Agreement. No waiver by either
party of any provision or condition to be performed shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same time or any prior or
subsequent time.

 

(d) Executive acknowledges that he has had the opportunity to be represented by
separate independent counsel in the negotiation of this Agreement, has consulted
with his attorney of choice, or voluntarily chose not to do so, concerning the
execution and meaning of this Agreement, and has read this Agreement and fully
understands the terms hereof, and is executing the same of his own free will.
Executive warrants and represents that he has had sufficient time to consider
whether to enter into this Agreement and that he is relying solely on his own
judgment and the advice of his own counsel, if any, in deciding to execute this
Agreement.

 

(e) This Agreement shall inure to the benefit of, be binding upon and
enforceable against, the parties hereto and their respective successors, heirs,
beneficiaries and permitted assigns.

 

(f) If this Agreement or the Employment Period is terminated for any reason, the
NDA and Sections 9 and 10 shall survive termination of this Agreement.

 

(g) The headings contained in this Agreement are for convenience of reference
only and shall not affect in any way the meaning or interpretation of this
Agreement.

 

(h) All notices, requests, demands and other communications required or
permitted to be given hereunder shall be in writing and shall be deemed to have
been duly given when personally delivered, sent by registered or certified mail,
return receipt requested, postage prepaid, or by reputable national overnight
delivery service (e.g. FedEx) for overnight delivery to the party at the address
set forth in the preamble to this Agreement, or to such other address as either
party may hereafter give the other party notice of in accordance with the
provisions hereof. Notices shall be deemed given on the sooner of the date
actually received or the third business day after deposited in the mail or one
business day after deposited with an overnight delivery service for overnight
delivery.

 

(i) This Agreement shall be governed by and construed in accordance with the
internal laws of the State of New York without reference to principles of
conflicts of laws.

 

(j) This Agreement may be executed simultaneously in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one of the same instrument. The parties hereto have executed this
Agreement as of the date set forth above.

 



 

 

 

(k) Each Party will pay its own costs and expenses related to the transactions
contemplated by this Agreement.

 

[Remainder of Page Intentionally Left Blank]

[Signature Page Follows]

 



 

 

 



[Signature Page to Executive Employment Agreement]

 

IN WITNESS WHEREOF, the Executive and the Company have caused this Executive
Employment Agreement to be executed as of the date first above written.

 

 

 

__________________________

Andrew Perlman

 

 

FORM HOLDINGS CORP.

 

 

By: _______________________

Name: Bruce Bernstein

Title: Chair of the Compensation

Committee of the Board of Directors

 

 

 

